DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on April 4, 2022.  Currently claims 1-3, 5-15, and 17-19 remain in the examination.

Information Disclosure Statement
2.	The information disclosure statement filed on April 4, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no item was listed in IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Allowable Subject Matter
3.	Claims 1-3, 5-15, and 17-19 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: The claims are directed at a PCI-compliant and PIN transaction security compliant terminal.  The terminal comprising all the component parts as listed in claim 1 and the housing portion comprising a first portion and a second portion and a display connected to the second portion of the housing and operably connected to the main processing system and the first portion and the second portion disposed at an angle that would allow the touch screen to be meeting PTS requirement.  Such a terminal is neither disclosed nor suggested by the cited references.  The amended claims overcome the obviousness-type double patenting rejection and previously issued 35 USC 102 rejection, rendering the claim in allowable form.  The method claims are also allowable, and all pending claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
May 29, 2022